Exhibit 10.17

AMENDMENT NO. 1

TO

LETTER AGREEMENT

This Amendment No. 1 (this “Amendment”), dated as of August 28, 2019, to the
Letter Agreement (as defined below) is made by and among Constellation Alpha
Capital Corp., a British Virgin Islands company (the “Company”) and Centripetal,
LLC, a Delaware limited liability company, Rajiv Shukla, Craig Pollak, Alan
Rosling, Kewal Handa and John Alexander (collectively, the “Insiders”). All
terms used but not defined herein shall have the meanings assigned to them in
the Letter Agreement.

WHEREAS, the Company and the Insiders entered into an Letter Agreement dated as
of June 19, 2017 (the “Letter Agreement”); and

WHEREAS, Section 3(a) of the Letter Agreement sets forth the terms that govern
restrictions on the transfer of the Insider Shares by the Insiders; and

WHEREAS, in connection with the Business Combination contemplated by that
certain Agreement and Plan of Merger, dated as of May 29, 2019, as amended, by
and among the Company, DermTech, Inc., a Delaware corporation, and DT Merger
Sub, Inc., a wholly owned subsidiary company of the Company incorporated in
Delaware, the Company will issue to certain investors, shares of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), at a price of
$3.25 per share (the “PIPE”); and

WHEREAS, as a result of the PIPE, the Company and the Insiders have agreed to
adjust the closing price of the Ordinary Shares, which will be exchanged for
shares of Common Stock in connection with the Business Combination, at which the
Insider Shares will be released from the lock-up provided in the Letter
Agreement from $12.50 to $4.00.

NOW THEREFORE, IT IS AGREED:

1.Section 3(a) of the Letter Agreement is hereby amended to delete the term
“$12.50” and replace it with the term “$4.00” in the only place it appears.

2.Section 3(a) of the Letter Agreement is hereby amended further to add the
following language to the end of the section: “Notwithstanding the provisions
set forth herein, Transfers of the securities that are held by the Sponsor, any
Insider or any of their permitted transferees (that have complied with this
paragraph), are permitted (i) to affiliates of the Sponsor, to any of the
Company’s officers or directors, to officers, directors, members or beneficial
owners of the Sponsor, to any affiliates or family members of any of the
foregoing or to any trust where any of the foregoing is the primary beneficiary;
(ii) in the case of any beneficial owner of the Sponsor or an individual, by
gift to a member of one of the members of the beneficial owners of the Sponsor
or individual’s immediate family, to a trust, the beneficiary of which is a
member of one of the beneficial owners of the Sponsor or individual’s immediate
family, an affiliate of any such person or beneficial owner, or to a charitable
organization; (iii) in the case of an individual, by virtue of laws of descent
and distribution upon death of the individual; (iv) in the case of an
individual, pursuant to a qualified domestic relations order; (v) in connection
with the consummation of the Company’s initial Business Combination at prices no
greater than the price at which the applicable securities were originally
purchased; (vi) in the case of an entity, as a distribution to its partners,
stockholders or members upon liquidation; (vii) by virtue of the laws of
Delaware or the Sponsor’s amended and restated limited liability company
agreement upon dissolution of the Sponsor; or (viii) in the event of the
Company’s completion of a liquidation, merger, stock exchange or other similar
transaction which results in all of the Company’s stockholders having the right
to exchange their ordinary shares for cash, securities or other property
subsequent to the Company’s completion of its initial Business Combination;
provided, however, that in the case of clauses (i) through (vi), these permitted
transferees must agree to be bound by the restrictions herein.”

 

 

 

--------------------------------------------------------------------------------

 

3.All other provisions of the Letter Agreement shall remain unaffected by the
terms hereof.

4.This Amendment may be signed in any number of counterparts, each of which
shall be an original and all of which shall be deemed to be one and the same
instrument, with the same effect as if the signatures thereto and hereto were
upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.

5.This Amendment is intended to be in full compliance with the requirements for
an amendment to the Letter Agreement as required by Section 21 of the Letter
Agreement, and every defect in fulfilling such requirements for an effective
amendment to the Letter Agreement is hereby ratified, intentionally waived and
relinquished by all parties hereto.

6.This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction.

 

 

 

 

 

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment No. 1 to the
Letter Agreement as of the date first written above.

 

 

CONSTELLATION ALPHA CAPITAL CORP.

 

 

 

 

 

By:

 

/s/ Rajiv Shukla

 

Name:

 

Rajiv Shukla

 

Title:

 

Chief Executive Officer and Chairman

 

 

CENTRIPETAL, LLC

 

 

 

 

 

By:

 

/s/ Rajiv Shukla

 

Name:

 

Rajiv Shukla

 

Title:

 

Managing Member

 

 

/s/ Rajiv Shukla

 

Rajiv Shukla

 

 

/s/ Craig Pollak

 

Craig Pollak

 

 

/s/ Alan Rosling

 

Alan Rosling

 

 

/s/ Kewal Handa

 

Kewal Handa

 

 

/s/ John Alexander

 

John Alexander

 

 

 

 

[Signature Page to Amendment No. 1 to the Letter Agreement]